Case 1:17-cr-00101-LEK Document 485 Filed 05/22/19 Page 1 of 5        PageID #: 4265




KENJI M. PRICE #10523
United States Attorney
District of Hawaii

GREGG PARIS YATES #8225
Assistant United States Attorney
Room 6-100, P JKK Federal Building
3 00 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
E-Mail:     gregg.yates@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

                        )
UNITED STATES OF AMERICA,                 CR. NO. 17-00101 LEK
                        )
      Plaintiff,        )                 CORRECTED CERTIFICATES OF
                        )                 SERVICE FOR ECF NOS. 482 AND 483;
  vs.                   )                 CERTIFICATE OF SERVICE
                        )
ANTHONYT. WILLIAMS (1), )
                        )
      Defendant.        )
                        )
_ _ _ _ _ _ _ _ _)
  CORRECTED CERTIFICATES OF SERVICE FOR ECF NOS. 482 AND 483

      The certificates of service attached to ECF Nos. 482 and 483 were incorrect.

Accordingly, the government submits c01Tected certificates of service for the

following documents:

         • Response to Defendant's Second Motion to Compel, ECF No. 482;
Case 1:17-cr-00101-LEK Document 485 Filed 05/22/19 Page 2 of 5          PageID #: 4266




          • Motion to File Response Brief Out of Time and to Correct Exhibit Re

             [ECF No.] 482 Response to Motion by USA, ECF No. 483.

       I hereby certify that, on May 18, 2019, a brief entitled, "Response to

Defendant's Second Motion to Compel" was filed with the Court via its drop box.

 Subsequently, on May 20, 2019, a true and correct copy of that brief was served on

the following electronically through CM/ECF:

       Lars Isaacson, Esq.
       hawaii.defender@earthlink.net

       Stand-by Attorney for Defendant
       ANTHONY T. WILLIAMS

       Michael Jay Green, Esq.
       michaeljgreen@hawaii.rr.com

       Attorney for Defendant
       ANABEL CABEBE

       Birney B. Bervar, Esq.
       bbb@bervar-iones.com

       Attorney for Defendant
       BARBARA WILLIAMS

       I further certify that, on May 22, 2019, a brief entitled, "Response to

Defendant's Second Motion to Compel," was served on the following by First

Class Mail, that was true and c01Tect with the exception that Exhibit B contains a

single redaction that is the subject of a pending motion:

II
II
                                           2
Case 1:17-cr-00101-LEK Document 485 Filed 05/22/19 Page 3 of 5          PageID #: 4267




       Anthony T. Williams
       Register No. 05963-122
       Inmate Mail
       FDC Honolulu
       PO Box 30080
       Honolulu, HI 96820

       In addition, I certify that, on May 20, 2019, a true and correct copy of a brief

 entitled, "Motion to File Response Brief Out of Time and to Correct Exhibit Re

 [ECF No.] 482 Response to Motion by USA," was served on the following

 electronically through CM/ECF:

       Lars Isaacson, Esq.
       hawaii.defender@eatihlink.net

       Stand-by Attorney for Defendant
       ANTHONY T. WILLIAMS

       Michael Jay Green, Esq.
       michaeljgreen@hawaii.rr.com

       Attorney for Defendant
       ANABEL CABEBE

       Birney B. Bervar, Esq.
       bbb@bervar-iones.com

       Att01ney for Defendant
       BARBARA WILLIAMS

       I further certify that, on May 22, 2019, a true and correct copy of a brief

 entitled, "Motion to File Response Brief Out of Time and to Correct Exhibit Re

 [ECF No.] 482 Response to Motion by USA," was served on the following by First

 Class Mail:

                                          3
Case 1:17-cr-00101-LEK Document 485 Filed 05/22/19 Page 4 of 5     PageID #: 4268




      Anthony T. Williams
      Register No. 05963-122
      Inmate Mail
      FDC Honolulu
      PO Box 30080
      Honolulu, HI 96820

            DATED: May 22, 2019, at Honolulu, Hawaii.


                                          Isl Gregg Paris Yates
                                          U.S. Attorney's Office
                                          District of Hawaii




                                      4
Case 1:17-cr-00101-LEK Document 485 Filed 05/22/19 Page 5 of 5          PageID #: 4269




                           CERTIFICATE OF SERVICE

       I hereby certify that, on the dates and by the methods of service noted below,

 a true and correct copy of the foregoing was served on the following at their last

 known address:

 Served via CM/ECF:

       Lars R. Isaacson, Esq.
       hawaii.defender@earthlink.net

       Attorney for Defendant
        ANTHONY WILLIAMS

 Served via Certified Mail:

       Anthony T. Williams
       Register No. 05963-122
       FDC Honolulu
       Federal Detention Center
       Inmate Mail
       PO Box 30080
       Honolulu, HI 96820

             DATED:        May 22, 2019, at Honolulu, Hawaii.

                                                     Isl Melena Malunao
                                                     United States Attorney's Office
                                                     District of Hawaii
